                    Case 3:20-mj-05098-JRC Document 11 Filed 04/30/20 Page 1 of 1

               UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASHINGTON AT TACO�IA

 2         Ul'iITED STATES OF AMERICA,
                                 Plaintiff,                                          Case No. '.\IJ20·5098-02
 3
                                                     \'.                             DETE!\TIO!\ ORDER

 4         COLE HORNBECK.
                                        Dcrcndant.
 5

 6            THE COURT, having conducted a detention hearing pursuant to 18 U.S.C. §3142, finds that no condition or
     combination of conditions which defendant can meet will rcasonabl:\" assure the appearance of the defendant as required
     and/or the sarct)· of any other person and the community.
 7
               This finding is based on I) the nature and circumstances or the offcnsc(s) charged, including whether the offense
 8   is a crime of violence or involves a narcotic drug; 2) the weight of the evidence against the person; 3) the histo�· and
     characteristics of the person including those set forth in 18 U.S.C. § 3142(g)(3)(A)(B); and 4) the nature and seriousness or
     the danger release would impose to any person or the commun it)".
 9
                                                 Fimli11gs of Fact/ Srate111e11t ofReasons for Dete11tio11
10
     Presumptive Rcasons/Unrcbuttcd:
11   ( )     Con,iction of a Federal offense inrnlving a crime of ,iolcncc. 18 U.S.C.§3142(f)(A)
      ( )    Potential maximum sentence of life imprisonment or death. 18 U.S.C.§3142(1)(8)
     ( )     Potential maximum sentence of 10+ �-cars as prescribed in the Controlled Substances Act (21 U.S.C.§801 ct seq.),
12           the Controlled Substances Import and Export Act (21 U.S.C.§951 ct seq.) Or the '.\laritimc Drug Law
            Enforcement Act (46 U.S.C. App. 1901 ct seq.)
13
     Sarcn· Reasons:
14    ( )     Ddendant is turrently on probatiou/supef'ision resulting from a prior offense.
      ( )     Defendant was on bond on other charges at time of alleged occurrences herein.
      ( )     Defendant's prior criminal histo�· and substance abuse issues.
15    ( )     Histo�· of failure to comply with Court orders and terms of supcnision.

16   Flight Risk/Appearance Reasons:
      ( )     DcCcndant's lack of sufficient tics to the communit)·.
      ( )     Bureau of Immigration and Customs Enforcement detainer.
17    ( )      Dctaincr(s)/\\'arrant(s) from other jurisdictions.

18   Other:
         (X)     Defendant stipulated to detention without prejudice and for reasons contained in the Government's Motion for
                 Detention.
19

     .
                                           Ort/er of Dete11tio11 withollf Prejudice to Rel'iew
20               The defendant shall be committed to the custody or the Attorney General for confinement in a correction


     .
                 facilit)· separate, to the extent practicable, f1 om persons awaiting or scning sentences or being held in custod�
21               pending appeal.
                 The defendant shall be afforded reasonable opportunity for prh·atc consultation with counsel.
                 The defendant shall on order of a court of the United States or on request of an attorney for the Gowrnment, b
22               dcliYcrcd to a United States Marshal for the purpose of an appearance in connection with a court proceeding.

23                                                                 APRIL 30,2020.


24

                                                                   J. Richard Creatura
                                                                   United States Magistrate Judge
